    NJID 828309
    PHELAN HALLINAN DIAMOND & JONES, PC
    1617 JFK Boulevard, Suite 1400
    Philadelphia, PA 19103
    856-813-5500
    Attorneys for THE MONEY SOURCE INC.

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW JERSEY

IN RE:                                        : CHAPTER 13
         JOSHUA COTTMAN
                                              : CASE NO. 19-19686-ABA

     Debtor                                   : NOTICE OF MOTION FOR
                                              : RELIEF FROM AUTOMATIC
                                              : STAY PURSUANT TO 11 USC
                                              : SECTION 362(d) AND RELIEF
                                              : FROM CO-DEBTOR STAY
                                              : PURSUANT TO 11 USC
                                              : SECTION 1301(c)

JOSHUA COTTMAN                                  BRAD J SADEK, ESQUIRE
461 DEER ROAD                                   1315 WALNUT STREET
CHERRY HILL, NJ 08034                           STE 502
                                                PHILADELPHIA, PA 19107

JANIQUE COTTMAN                                 ISABEL C. BALBOA
461 DEER ROAD                                   CHAPTER 13 STANDING TRUSTEE
CHERRY HILL, NJ 08034                           CHERRY TREE CORPORATE CENTER
                                                535 ROUTE 38 - SUITE 580
                                                CHERRY HILL, NJ 08002

                                                U.S. TRUSTEE
                                                US DEPT OF JUSTICE
                                                OFFICE OF THE US TRUSTEE
                                                ONE NEWARK CENTER STE 2100
                                                NEWARK, NJ 07102

 NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

         THE MONEY SOURCE INC. (hereinafter 'Movant') has filed papers with the Court to have

an Order entered granting it relief from the automatic stay and co-debtor stay against the property

commonly known as 461 DEER ROAD, CHERRY HILL, NJ 08034.
       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one).

       If you do not want the Court to grant Movant relief from the automatic stay and co-debtor

stay regarding the above real property, or if you want the Court to consider your views on the

Motion, then on or before 10/22/2019 [seven 7 days before the hearing date of the within motion]

you or your attorney must:

       File with the Court a written response to Movant's Motion explaining your position. Your

response must be filed with the Bankruptcy Clerk of the United States Bankruptcy Court, 402 East

State Street, Trenton, New Jersey 08608.

       If you mail your response to the Court for filing, you must mail it early enough so the Court

will receive it on or before the date stated above.

       You must also mail a copy to:

/s/ Nicholas V. Rogers                                U.S. Trustee
Nicholas V. Rogers, Esq.                              ISABEL C. BALBOA
Phelan Hallinan Diamond & Jones, PC                   CHAPTER 13 STANDING TRUSTEE
1617 JFK Boulevard, Suite 1400                        CHERRY TREE CORPORATE CENTER
Philadelphia, PA 19103                                535 ROUTE 38 - SUITE 580
Tel: 856-813-5500 Ext. 42689                          CHERRY HILL, NJ 08002
Fax: 856-813-5501
Email: nicholas.rogers@phelanhallinan.com
       If you are opposing the Order Movant is seeking from the Court, you must attend the

hearing scheduled to be held on 10/29/2019 at 10:00 a.m. at the United States Bankruptcy

Courthouse, 400 Cooper Street, Fourth Floor, Camden, NJ 08101, before the Honorable Andrew B.

Altenburg, Jr, presiding.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the Motion and may enter an order granting that relief.


Dated: August 12, 2019
                                              /s/ Nicholas V. Rogers
                                              Nicholas V. Rogers, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              1617 JFK Boulevard, Suite 1400
                                              Philadelphia, PA 19103
                                              Tel: 856-813-5500 Ext. 42689
                                              Fax: 856-813-5501
                                              Email: nicholas.rogers@phelanhallinan.com
